Case 4:19-cv-00507-ALM Document 127 Filed 06/08/20 Page 1 of 10 PageID #: 2188



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               SHERMAN DIVISION


 DAMONIE EARL, LINDA RUGG,                  §
 ALESA BECK, TIMOTHY BLAKEY, JR.,           §
 STEPHANIE BLAKEY, MARISA                   §
 THOMPSON, MUHAMMAD MUDDASIR                §   Civil Action No. 4:19-cv-00507-ALM
 KHAN, ELIZABETH COOPER, JOHN               §
 ROGERS, VALERIE MORTZ-ROGERS,              §
 and LAKESHA GOGGINS, each                  §
 individually and on behalf of all others   §
 similarly situated,                        §
                                            §
        Plaintiffs,                         §
 v.                                         §
                                            §
 THE BOEING COMPANY, SOUTHWEST              §
 AIRLINES CO.,                              §
                                            §
        Defendants.                         §
                                            §


      DEFENDANTS’ MOTION PURSUANT TO COURT ORDER DOCKET NO. 115
                     TO SHOW AUTHORITY TO ACT
Case 4:19-cv-00507-ALM Document 127 Filed 06/08/20 Page 2 of 10 PageID #: 2189



                                        INTRODUCTION

       The splintering of Pierce Bainbridge Beck Price & Hecht LLP (“Pierce Bainbridge”)—the

law firm on all the named Plaintiffs’ pleadings, briefs, and discovery demands until April 14th—

continues to raise questions about which lawyers are authorized to litigate this case for the named

Plaintiffs, and in what capacity. 1 The most recent issue is how and to what extent David Hecht

and Andrew Lorin, who have appeared and filed documents in this Court “by Pierce Bainbridge”

over the past few weeks, (Dkt. 103, 109, 110, 114; Conf. Tr. (May 13, 2020), at 1), possess

authority to act in Pierce Bainbridge’s name or otherwise on behalf of the Plaintiffs in this matter.

Both recently advised the Court on June 4th that their new firm name is “Hecht Partners LLP,”

and have failed to produce to Defendants or file with this Court any evidence of an attorney-client

relationship between that firm (or them individually) and Plaintiffs. (Dkt. 121 & 122). The

correspondence with Pierce Bainbridge attorneys and outside counsel filed by Andrew Williamson

(Dkt. 116) (the “Williamson Materials”), and statements during the May 13th hearing before this

Court, further suggest that Messrs. Hecht and Lorin left the Pierce Bainbridge partnership before

their June 4th filings. These materials include Mr. Lorin’s letter of resignation from Pierce

Bainbridge. (Dkt. 116, Ex. 7). In short, there is no record evidence supporting the authority of

either individual to act on behalf of Pierce Bainbridge or the Plaintiffs in this matter.

       It is possible that Messrs. Hecht and Lorin possess some authority to act for Pierce

Bainbridge or Plaintiffs. But the Williamson Materials raise such significant questions as to what,

if any, authority exists, that the Court should require that showing. It is paramount that the Court


1
  The splintering of Pierce Bainbridge and its many attorneys of record in this case has seemingly
spawned myriad other law firms and practices, including Bathaee Dunne, the practice of Andrew
Williamson, who made filings helping to initiate this particular proceeding (e.g., Dkt. 116), the
law practice of Michael Pomerantz (Conf. Tr. (May 13, 2020), at 7), and now Hecht Partners LLP,
as addressed herein (see Dkt. 121).

                                                  1
Case 4:19-cv-00507-ALM Document 127 Filed 06/08/20 Page 3 of 10 PageID #: 2190



and parties get to the bottom of whether Mr. Hecht and Mr. Lorin are properly authorized to act as

lawyers for Plaintiffs in this case. Because Messrs. Hecht and Lorin admit they have now left the

firm, that raises further questions regarding their claimed representation of the named Plaintiffs

via engagement letters of Pierce Bainbridge.           Conf. Tr. (May 13, 2020), at 9 (“We have

engagement agreements that continue to be active that were not terminated, so I can speak for

Pierce Bainbridge”); id. at 5. Understanding how those engagement letters relate to Mr. Hecht,

Mr. Lorin, and Hecht Partners LLP (and the other Plaintiffs’ counsel in this case) is critical to

understand the propriety and authorization of the role of those lawyers on behalf of Plaintiffs.

        Accordingly, in response to the Court’s June 1, 2020 order (Dkt. 115), Defendants The

Boeing Company (“Boeing”) and Southwest Airlines Co. (“Southwest”) respectfully move the

Court to require Messrs. Hecht and Lorin to demonstrate that they have authority to act on behalf

of Pierce Bainbridge or Plaintiffs in this matter. 2

                                          BACKGROUND

        On April 14, 2020, Mr. Williamson filed a motion to withdraw Pierce Bainbridge, himself,

and five other Pierce Bainbridge attorneys (“the Motion to Withdraw”), including David Hecht

and Andrew Lorin. (Dkt. 79). Boeing, Southwest, and Plaintiffs’ counsel Bathaee Dunne LLP

each submitted responses to the Motion to Withdraw. (Dkt. 80, 81, 83).

        On May 13, 2020, this Court held a hearing on the Motion to Withdraw. At that hearing,

Mr. Hecht, purportedly “on behalf of Pierce Bainbridge,” orally moved to withdraw the Motion to


2
  The fact that this Motion focuses on Messrs. Hecht and Lorin—in response to the Court’s June
1 Order concerning those individual attorneys—does not mean that the other Plaintiffs’ counsel
have shown their authority to act. Indeed, despite numerous other filings, opportunities, and
requests from Defendants, none of the counsel appearing on behalf of the named Plaintiffs,
including Bathaee Dunne LLP, have provided any evidence of the named Plaintiffs’ knowledge,
understanding, agreements, or wishes with respect to the now heavily contested issues of who is,
remains, or should be acting as counsel in their lawsuit.

                                                   2
Case 4:19-cv-00507-ALM Document 127 Filed 06/08/20 Page 4 of 10 PageID #: 2191



Withdraw as to himself and Andrew Lorin. Conf. Tr. (May 13, 2020), at 3. He asserted that the

filing was “submitted in error” and that Plaintiffs never authorized a withdrawal by Pierce

Bainbridge. Id. at 3, 9. He also stated that he and Mr. Lorin “withdrew from the partnership but

[] remain affiliated” with this case. Id. at 4. Finally, he stated that Pierce Bainbridge had secured

“significant” litigation funding for the case. Id. The Court granted Mr. Hecht’s oral motion from

the bench. Id. at 12.

       On May 18, 2020, Mr. Williamson filed the “Notice” stating that Mr. Hecht made

“numerous statements of material fact” at the hearing “to intentionally mislead counsel and the

Court.” (Dkt. 100 at 1). Mr. Williamson referenced an email from Pierce Bainbridge’s outside

counsel, Ed Altabet, in which Mr. Altabet allegedly “made several baseless accusations” against

Mr. Williamson in “an effort to intimidate [him] and hamper [his] efforts to correct the record.”

Id. Mr. Williamson requested an ex parte hearing to “enable the Court to review the sensitive

communications at issue and make a determination regarding privilege outside the presence of

counsel for defendants.” Id. at 2.

       On May 22, 2020, Defendants responded to the Notice, supporting Mr. Williamson’s offer

of disclosure. (Dkt. 102 at 7). Defendants did not oppose the hearing, but opposed making the

hearing ex parte unless a record could be established to support it. Id.

       On the same day, Mr. Hecht, purportedly on behalf of Pierce Bainbridge, moved to

withdraw Mr. Williamson (the attorney accusing him of making misstatements) and Mr.

Pomerantz as counsel and describing the Motion to Withdraw as a “law office error.” (Dkt. 103 at

1).




                                                 3
Case 4:19-cv-00507-ALM Document 127 Filed 06/08/20 Page 5 of 10 PageID #: 2192



        On May 28, 2020, Mr. Hecht, purportedly on behalf of Pierce Bainbridge, responded to the

Notice seeking to vacate the upcoming hearing, asserting that his statements were accurate and

immaterial, and seeking to withdraw his statements. (Dkt. 109 at 2-6).

        On May 31, 2020, Bathaee Dunne filed its Opposition to David Hecht’s Request to Vacate

the Court’s June 1, 2020 Hearing opposing Mr. Hecht’s request to vacate the hearing. (Dkt. 112

at 5 (the “BD Opposition”). The BD Opposition attached exhibits including filings by Mr. Hecht

and Mr. Lorin in other cases stating that they were leaving Pierce Bainbridge. (Dkt. 112-1, Exs.

A-I).

        On June 1, 2020, Mr. Hecht, purportedly on behalf of Pierce Bainbridge, filed a reply to

the BD Opposition, again asserting that Mr. Hecht’s statements were accurate and immaterial, and

requesting mediation between Pierce Bainbridge and Bathaee Dunne “to resolve issues of

coordination of representation,” which it called “a ‘family dispute’ among former partners of PB

[Pierce Bainbridge].” (Dkt. 114 at 6). Mr. Lorin’s name was also in the signature block. Id.

        On June 1, 2020, the Court ordered the clerk to release the materials sent by ex parte

facsimile from Mr. Williamson under seal for all counsel to review. (Dkt. 115). The Court

cancelled the hearing scheduled for the same day and ordered any party who wished to file a

motion related to the Williamson Materials to do so by June 8, 2020. Id.

        On June 4, Messrs. Hecht and Lorin filed notices of change of address reflecting that their

new firm name is “Hecht Partners LLP.” (Dkt. 121 & 122).

                                          ARGUMENT

        “The power of a court over members of its bar is at least as great as its authority over

litigants.” Roadway Exp., Inc. v. Piper, 447 U.S. 752, 766 (1980); see also Sciarretta v. Lincoln

Nat. Life Ins. Co., 778 F.3d 1205, 1212 (11th Cir. 2015) (“Courts have the inherent power to police



                                                 4
Case 4:19-cv-00507-ALM Document 127 Filed 06/08/20 Page 6 of 10 PageID #: 2193



themselves and those appearing before them.”). That power includes “the control necessarily

vested in courts to manage their own affairs so as to achieve the orderly and expeditious disposition

of cases.” Nat. Gas Pipeline Co. of Am. v. Energy Gathering, Inc., 2 F.3d 1397, 1406 (5th Cir.

1993). In particular, this Court’s inherent power authorizes an order requiring an attorney to turn

over client-related records when appropriate for “orderly and expeditious” litigation. Id. at 1406,

1409. Defendants ask the Court to use that power to require Mr. Hecht and Mr. Lorin to show that

they have the authority to act on behalf of Pierce Bainbridge for the named Plaintiffs here. Ample

reasons require such a showing.

       Mr. Hecht has now admitted that he has a new firm affiliation outside Pierce Bainbridge

(Dkt. 121), a fact consistent with the Williamson Materials. By Mr. Hecht’s own words at the

May 13 hearing, he and Mr. Lorin were characterized as “affiliated” with Pierce Bainbridge (Dkt.

109 at 3; Conf. Tr. (May 13, 2020), at 4), not employees or members of that firm (which he

referenced as undergoing “significant structural changes” (Conf. Tr. (May 13, 2020), at 4). In that

regard, Mr. Hecht has apparently founded a new law firm, Hecht Partners LLP. (Dkt 121).

       According to his recent filing (Dkt. 122), Mr. Lorin is now also with “Hecht Partners LLP,”

having likewise apparently left Pierce Bainbridge. The Williamson Materials also contain instant

messages dated April 15-16, 2020 between Mr. Williamson and Mr. Lorin specifically referencing

Mr. Lorin’s resignation from Pierce Bainbridge (Dkt. 116, Ex. 4), as well as his April 11, 2020

resignation letter, stating that “I hereby resign from [Pierce Bainbridge]” and intend “to remain at

the firm until April 30, 2020, to assist in an orderly transition.” (Dkt. 116, Ex. 7).

                                          CONCLUSION

       For these reasons, the Court should require that Mr. Hecht and Mr. Lorin demonstrate that

they have authority to act in Pierce Bainbridge’s name or on its behalf and also on behalf of the



                                                   5
Case 4:19-cv-00507-ALM Document 127 Filed 06/08/20 Page 7 of 10 PageID #: 2194



named Plaintiffs. At that point, the Court can enter appropriate orders as needed, including,

without limitation, requiring any withdrawing lawyers to provide appropriate confirmation that

they have destroyed Defendants’ documents in their possession, custody, or control. 3

Date: June 8, 2020                           Respectfully submitted,
                                             McGUIREWOODS LLP

                                             /s/ Thomas M. Farrell
                                             Clyde M. Siebman
                                             TX Bar No. 18341600
                                             Elizabeth S. Forrest
                                             TX Bar No. 24086207
                                             Jeffrey J. Burley
                                             TX Bar No. 03425250
                                             Siebman Forrest Burg & Smith LLP
                                             300 N Travis St
                                             Sherman, TX 75090
                                             Tel: 903-870-0070
                                             Fax: 903-870-0066
                                             Email: clydesiebman@siebman.com
                                             Email: elizabethforrest@siebman.com
                                             Email: jeffburley@siebman.com

                                             Thomas M. Farrell
                                             TX Bar No. 06839250
                                             McGuireWoods LLP
                                             JPMorgan Chase Tower
                                             600 Travis Street
                                             Suite 7500
                                             Houston, TX 77002-2906
                                             Tel: 713-353-6677
                                             Fax: 832-214-9933
                                             Email: tfarrell@mcguirewoods.com

3
  Mr. Hecht stated at the May 13th hearing that Pierce Bainbridge retains documents produced in
this case on its servers, and that he and Mr. Lorin have access to these servers. (Conf. Tr. (May
13, 2020) at 5:11-15). This representation appears to contradict evidence that Mr. Williamson
ordered the documents to be destroyed by Pierce Bainbridge’s e-discovery vendor. See Dkt. 116
at 51 (letter from Mr. Williamson on PB letterhead stating he had instructed PB’s e-discovery
vendor to destroy documents produced by defendants and received confirmation it would be done).
Before Mr. Hecht or any other lawyer is withdrawn from this case, Defendants request a showing
on the record that the documents they have produced in this case that were in the custody,
possession or control of any lawyer not continuing are no longer in his or her possession, custody
or control and have been destroyed.

                                                6
Case 4:19-cv-00507-ALM Document 127 Filed 06/08/20 Page 8 of 10 PageID #: 2195




                                    Brian D. Schmalzbach (pro hac vice)
                                    Jeremy S. Byrum (pro hac vice)
                                    McGuireWoods LLP
                                    Gateway Plaza
                                    800 East Canal Street
                                    Richmond, VA 23219-3406
                                    Tel: 804-775-4746
                                    Fax: 804-698-2304
                                    Email: bschmalzbach@mcguirewoods.com
                                    Email: jbyrum@mcguirewoods.com

                                    Benjamin L. Hatch (pro hac vice)
                                    McGuireWoods LLP
                                    2001 K Street N.W.
                                    Suite 400
                                    Washington, DC 20006-1040
                                    Tel: 757-640-3727
                                    Fax: 757-640-3947
                                    Email: bhatch@mcguirewoods.com

                                    Attorneys for The Boeing Company


                                    NORTON ROSE FULBRIGHT US LLP

                                    /s/ Michael A. Swartzdruber
                                    Michael A. Swartzendruber
                                    State Bar No. 19557702
                                    Jason K. Fagelman
                                    State Bar No. 00796525
                                    James V. Leito
                                    State Bar No. 24054950
                                    Philip A. Tarpley
                                    State Bar No. 24098501
                                    2200 Ross Ave., Suite 3600
                                    Dallas, TX 75201
                                    Tel: (214) 855-8000
                                    Fax: (214) 855-8200
                                    michael.swartzendruber@nortonrosefulbright.com
                                    jason.fagelman@nortonrosefulbright.com
                                    james.leito@nortonrosefulbright.com
                                    philip.tarpley@nortonrosefulbright.com

                                    Geraldine W. Young
                                    State Bar No. 24084134


                                      7
Case 4:19-cv-00507-ALM Document 127 Filed 06/08/20 Page 9 of 10 PageID #: 2196



                                    1301 McKinney St., Suite 5100
                                    Houston, TX 77010
                                    Tel: (713) 651-5151
                                    Fax: (713) 651-5246
                                    geraldine.young@nortonrosefulbright.com

                                    Attorneys for Southwest Airlines Co.




                                      8
Case 4:19-cv-00507-ALM Document 127 Filed 06/08/20 Page 10 of 10 PageID #: 2197



                                 CERTIFICATE OF CONFERENCE

           I hereby certify that I complied with the meet and confer requirements in Local Rule CV-

 7(h). I conferred regarding the relief sought in this motion by email and telephone on June 8, 2020

 with the following attorneys:

           Andrew M. Williamson, speaking only on his own behalf, does not oppose the relief

 sought.

           Brian Dunne, speaking for Bathaee Dunne LLP and Dovel & Luner, does not oppose the

 relief sought.

           Andrew J. Lorin, speaking for Hecht Partners LLP, does not consent to the relief sought.


                                                       /s/ Thomas M. Farrell
                                                       Thomas M. Farrell



                                   CERTIFICATE OF SERVICE


           I hereby certify that on June 8, 2020, a true and correct copy of the above was served to

 counsel through the Eastern District of Texas’s CM/ECF system.


                                                       /s/ Thomas M. Farrell
                                                       Thomas M. Farrell




                                                   9
